                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                 BUTTE DIVISION


 BRENT GOOD
                                                       CV-18-80-BU-BMM
             Plaintiff,
 v.
                                                              ORDER
 DONAVAN SKIFSTAD and
 PROGRESSIVE UNIVERSAL
 INSURANCE COMPANY,

              Defendants.



      Plaintiff Brent Good filed a Motion in Limine on February 6, 2019. (Doc.

14.) Defendant Donavan Skiftstad filed his response on February 20, 2019. (Doc.

29.) The Court conducted a hearing on the instant motion on April 17, 2019. (Doc.

43.) Skiftstad was represented via video by Jesse Myers. Id. Good was represented

by Drew Blewett. Id.

      During the hearing, Myers referenced the case of Sperry v. Montana State

University, 239 Mont. 251, 778 P.2d 895 (1989), in support of the definition of

“release” as used in Montana Code Annotated § 27-1-703. Neither party had

referenced Sperry in their initial briefing related to the motion in limine.

      Accordingly, IT IS ORDERED that Good and Skifstad shall file

supplemental briefing on whether the term “release” as defined by the Montana

                                           1
Supreme Court in Sperry proves applicable to the term release as used in Montana

Code Annotated § 27-1-703. Each party’s supplemental brief shall be due on or

before April 25, 2019 and shall not exceed 1,000 words.

      DATED this 18th day of April, 2019.




                                        2
